     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )        CRIMINAL ACTION NO.
       v.                             )           2:18cr329-MHT
                                      )                (WO)
MARK ALLEN RYALS                      )

                           OPINION AND ORDER

       Defendant Mark Allen Ryals moved to dismiss this

criminal prosecution under the Double Jeopardy Clause

of     the       Fifth     Amendment      to        the   United     States

Constitution.            This case is before the court on the

recommendation of the United States Magistrate Judge

that    defendant        Ryals’s   motion      to    dismiss   be   denied.

Also before the court are defendant Ryals’s objections

to the recommendation.             Upon an independent and de novo

review      of   the     record,   the    court      concludes     that   the

objections should be overruled and the recommendation

adopted.

       Accordingly, it is ORDERED as follows:

       (1) The objections (doc. no. 24) are overruled.
    (2) The   recommendation   of   the   United   States

Magistrate Judge (doc. no. 23) is adopted.

    (3) The motion to dismiss (doc. no. 15) is denied.

    DONE, this the 18th day of October, 2018.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
